                                                                     SIGNED.


                                                                      Dated: November 23, 2020


1
                                                                     _________________________________
2
                                                                     Paul Sala, Bankruptcy Judge
3

4

5

6

7
                          IN THE UNITED STATES BANKRUPTCY COURT
8

9                                 FOR THE DISTRICT OF ARIZONA

10

11   In re                                             CHAPTER 13
12
     ANTONIO ELORIAGA PIANG, JR.,
13                                                     CASE NO. 2-20-BK-03072-PS
     and
14                                                     STIPULATED ORDER CONFIRMING
15   PAULA ANN PIANG,                                  CHAPTER 13 PLAN

16                              Debtors.
17
            The Chapter 13 Plan having been properly noticed out to creditors and any objection to
18
     confirmation having been resolved,
19

20
             IT IS ORDERED confirming the Plan of the Debtors as follows:

21
           (A) INCOME SUBMITTED TO THE PLAN. Debtors shall submit the following
22   amounts of future income to the Trustee for distribution under the Plan.
23
             (1) Future Earnings or Income. Debtors shall make the following monthly Plan payments:
24

25                  Months                 Amount
26
                    1‐7                    $936.00

27                                                   -1-
                                                                                        In re: PIANG
28                                                                         Case No. 2-20-bk-03072-PS




     Case 2:20-bk-03072-PS        Doc 28 Filed 11/23/20 Entered 11/23/20 07:44:08                Desc
                                   Main Document    Page 1 of 5
1                   8-24                   $1,008.00
2                   25-60                  $1,079.00

3
             The payments are due on or before the 21st day of each month commencing April 21,
4    2020. Debtors are advised that when payments are remitted late, additional interest may accrue
5    on secured debts which may result in a funding shortfall at the end of the Plan term. Any funding
     shortfall must be cured before the plan is deemed completed.
6

7            Within 14 days of filing them, the Debtors will provide a copy of the 2020 through 2023
8    federal and state income tax returns to their attorney, who is to provide the returns to the Trustee
     through www.13documents.com.
9
            (2) Other Property.
10              a) The Debtors shall provide, directly to the Trustee their net federal and state
11                 income tax refunds for the years 2020 through 2023, as supplements to the plan.
                   In the event that other property is submitted, it shall be treated as supplemental
12
                   payments.
13

14              b) Debtor will turn over to the Chapter 13 Trustee all future net bonus income
                   received during the period of December 1, 2020 through March 1, 2025 to be
15
                   paid into the Plan as supplemental payments. In addition, the Debtor will submit
16                 a copy of all pay stubs along with any net bonuses to the Trustee within seven
17                 days of receipt thereof.

18           (3) DURATION. This Plan shall continue for 60 months from the first regular monthly
19
     payment described in Paragraph (A)(1) above. If at any time before the end of the Plan period all
     claims are paid, then the Plan shall terminate. In no event will the term of the Plan be reduced to
20
     less than 60 months, exclusive of any property recovered by the Trustee, unless all allowed
21   claims are paid in full.
22
              (C) CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be classified
23
     as listed below. The Plan and this Order shall not constitute an informal proof of claim for any
24   creditor. This Order does not allow claims. Claims allowance is determined by § 502 and the
25
     Federal Rules of Bankruptcy Procedure. The Trustee shall receive the percentage fee on the Plan
     payments pursuant to 28 U.S.C. § 586(e), then the Trustee will pay secured creditors or allowed
26
     claims in the following order:
27
                                                     -2-                                    In re: PIANG
28                                                                             Case No. 2-20-bk-03072-PS




     Case 2:20-bk-03072-PS         Doc 28 Filed 11/23/20 Entered 11/23/20 07:44:08                 Desc
                                    Main Document    Page 2 of 5
1

2         (1) Administrative expenses:

3
            Attorney Fees. Tom McAvity, shall be allowed total compensation of $4,500. Counsel
4           received $0 prior to filing this case and will be paid $4,500 by the Chapter 13 Trustee.
5
          (2) Claims Secured by Real Property:
6

7            (a) None.
8
          (3) Claims Secured by Personal Property:
9

10          (a) Bridgecrest Credit Company, secured by a lien in 2015 Nissan Pathfinder, shall be
11              paid a secured claim of $18,176.70 with 6% interest. The creditor will receive
12              adequate protection payments of $200 per month. The balance of the debt shall be

13              classified as unsecured.

14
            (b) Bridgecrest Credit Company, secured by a lien in 2009 Chevrolet Silverado, shall
                be paid a secured claim of $18,257.89 with 6% interest. The creditor will receive
15
                adequate protection payments of $200 per month. The balance of the debt shall be
16
                classified as unsecured.
17

18
          (4) Unsecured Priority Claims:
19

20
             (a) None.

21
          (5) Surrendered Property:
22

23
             Upon confirmation of this plan or except as otherwise ordered by the Court,
             bankruptcy stays are lifted as to collateral to be surrendered. Such creditor shall
24
             receive no distribution until the creditor timely files a claim or an amended proof of
25           claim that reflects any deficiency balance remaining on the claim. Assuming the
26
             creditor has an allowed proof of claim, should the creditor fail to file an amended

27                                               -3-
                                                                                       In re: PIANG
28                                                                        Case No. 2-20-bk-03072-PS




     Case 2:20-bk-03072-PS      Doc 28 Filed 11/23/20 Entered 11/23/20 07:44:08                Desc
                                 Main Document    Page 3 of 5
1               claim consistent with this provision, the Trustee need not make any distributions to
2               that creditor. Debtors surrender the following property:

3
                (a) None.
4

5           (6) Other Provisions: The plan will not be deemed complete and the debtors granted a
                discharge until the plan pays a minimum of $6,242.96 to unsecured creditors.
6

7           (7) Unsecured Nonpriority Claims. Claims allowance is determined by § 502 and the
8
                Federal Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro
                rata the balance of the payments under the Plan and any unsecured debt balance
9
                remaining unpaid upon completion of the Plan may be discharged as provided in 11
10              U.S.C. § 1328.
11

12
             (D) EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the
13   date of this Order. Property of the estate vests in Debtors upon confirmation, subject to the rights
14   of the Trustee to assert a claim to any additional property of the estate pursuant to 11 U.S.C. §
     1306.
15

16

17   ______________________________________________________________________________

18
                                        ORDER SIGNED ABOVE
19

20
     Approved as to Form and Content By:
21

22
                                Russell Brown
23                              2020.11.19 14:18:33
                                -07'00'
24
     _______________________
25   Russell Brown, Trustee

26

27                                                    -4-
                                                                                           In re: PIANG
28                                                                            Case No. 2-20-bk-03072-PS




     Case 2:20-bk-03072-PS         Doc 28 Filed 11/23/20 Entered 11/23/20 07:44:08                 Desc
                                    Main Document    Page 4 of 5
Case 2:20-bk-03072-PS   Doc 28 Filed 11/23/20 Entered 11/23/20 07:44:08   Desc
                         Main Document    Page 5 of 5
